On the 17th of October, 1938, the grand jury of Dallas County returned an indictment against relator charging him with the offense of burglary. For the purpose of enhancing the penalty, allegations were set forth in the indictment showing that, prior to the commission of the offense *Page 529 
charged, relator had been twice convicted of felonies less than capital. The court required bail in the sum of $10,000, and, in a habeas corpus proceeding, refused to reduce such amount, and remanded relator to custody. Hence this appeal.
Article 63, P. C., reads as follows: "Whoever shall have been three times convicted of a felony less than capital shall on such third conviction be imprisoned for life in the penitentiary."
We are not impressed with the view that the required bail is excessive. It might be added that there is nothing in the record to show that relator has been unable to give bond in the amount fixed by the court.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.